             Case 1:19-cv-12562-IT Document 39 Filed 02/03/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

  BRENNAN LANDY and CANDY
  WORKMAN, individually and on behalf
  of all others similarly situated,
                                                  Case No. 19-CV-12562-IT

            Plaintiffs,
       v.                                         STIPULATION OF DISMISSAL

  SUNPATH LTD., a Massachusetts
  corporation,
            Defendant.




       Plaintiffs Brennan Landy and Candy Workman, and Defendant SunPath Ltd., through

their counsel, stipulate as follows:


       1.        Plaintiffs filed this alleged class action against Defendant.

       2.        Fed. R. Civ. P. 41(a)(1)(A)(ii) allows the parties to stipulate to the dismissal of an

action at any time. Rule 23(e) does not limit the right to stipulate to dismissal of this action

because it only applies to certified classes, and no class has been certified in this matter.

Likewise, the case does not involve any Receiver so as to implicate Rule 66.

       3.        Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs and Defendant

agree that the action shall be dismissed in its entirety and with prejudice with respect to the

individual claims alleged by Plaintiffs against Defendant. The claims of members of the alleged

class, if any, are dismissed without prejudice.

       4.        Plaintiffs and Defendant further agree that each party is to bear his, her, or its own

attorney’s fees and costs.



                                                   1
          Case 1:19-cv-12562-IT Document 39 Filed 02/03/21 Page 2 of 3




Dated: February 3, 2021              Patrick H. Peluso

                                     Steven L. Woodrow*
                                     swoodrow@woodrowpeluso.com
                                     Patrick H. Peluso*
                                     ppeluso@woodrowpeluso.com
                                     Stephen A. Klein*
                                     sklein@woodrowpeluso.com
                                     Woodrow & Peluso, LLC
                                     3900 East Mexico Avenue, Suite 300,
                                     Denver, CO 80210
                                     Tel: (720) 213-0675

                                     Attorneys for Plaintiff and the Classes

                                     *Admitted Pro Hac Vice




Dated: February 3, 2021                  /s/ Stephen D. Riden
                                     Stephen D. Riden, BBO No. 644451
                                     sriden@beckreed.com
                                     BECK REED RIDEN LLP
                                     155 Federal St., Suite 1302
                                     Boston, MA 02110
                                     Tel: (617) 500-8660
                                     Fax: (617) 500-8665

                                     Mitchell N. Roth, Pro Hac Vice
                                     Gregory M. Caffas, Pro Hac Vice
                                     ROTH JACKSON
                                     8200 Greensboro Drive, Suite 820
                                     McLean, Virginia 22102
                                     Phone: 703-485-3531
                                     Fax: 703-485-3525
                                     mroth@rothjackson.com
                                     gcaffas@rothjackson.com

                                     Joseph P. Bowser, Pro Hac Vice
                                     ROTH JACKSON
                                     1519 Summit Avenue, Suite 102
                                     Richmond, Virginia 23230
                                     Phone: 804-441-8701
                                     Fax: 804-441-8438

                                        2
           Case 1:19-cv-12562-IT Document 39 Filed 02/03/21 Page 3 of 3




                                            jbowser@rothjackson.com




                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via the Court’s ECF system on February

3, 2021.


                                                    /s/ Patrick H. Peluso




                                               3
